Case 1:18-cv-00503-MN Document 125 Filed 03/01/21 Page 1 of 2 PageID #: 2121


1201 N. Market Street | Suite 800 |Wilmington, Delaware 19801
blankrome.com



Phone:       302-425-6431

Fax:         302-428-5113

Email:       Orlacchio@BlankRome.com



                                                                March 1, 2021

VIA ELECTRONIC FILING

The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19, Room 4324
Wilmington, DE 19801-3555


       Re: Luster v. PuraCap Laboratories, LLC; No. 18-cv-00503
           JHL Pharmaceuticals, LLC, et al. v. PuraCap Laboratories, LLC, et al.; No. 18-cv-
           00553
           Luster v. PuraCap Pharmaceutical, LLC; No. 19-cv-01522

Dear Judge Noreika:

        This firm is counsel to Defendants in the above-captioned actions. These cases are
scheduled for trials commencing on April 5, 2021 and April 14, 2021, and we write to request a
status call with Your Honor to discuss when and how the trials will be conducted, particularly in
light of continuing restrictions and social distancing guidelines associated with COVID-19.

       The District of Delaware’s February 5, 2021 Standing Order re: Criminal and Civil Jury
Trial Suspension provides that all jury trials are cancelled until on or after April 5, 2021.
Because the parties are scheduled for a jury trial on the first possible date contemplated by the
Standing Order, Defendants would like to confirm whether the current schedule will be altered in
any way and, if not, whether the trials will be conducted any differently in response to the
pandemic.

        For instance, Defendants would like to discuss whether the Court intends to hold the trial
in-person or remotely via video. The Court’s guidance on this issue will greatly assist
Defendants in advising their clients and witnesses on how best to prepare for trial so that all
necessary travel and logistical arrangements can be made. If the Court intends to hold an in-
person trial, Defendants would like to discuss whether remote testimony via video will be an
option in the event that any parties, witnesses, or counsel—who reside in many different states
including New York, New Jersey, Indiana, Tennessee, and Puerto Rico—are unable to travel
between now and the trial date due to government restrictions, illness, health concerns, or other
issues related to the ongoing pandemic.




                                                                                136366.00603/125258821v.2
Case 1:18-cv-00503-MN Document 125 Filed 03/01/21 Page 2 of 2 PageID #: 2122

The Honorable Maryellen Noreika
March 1, 2021
Page 2



       Defendants would also like to understand whether there will be any special procedures
governing how the jury is selected, attends trial, and deliberates in light of social distancing
requirements so that the parties and their counsel know what will be expected.

       Counsel for Defendants are able to make themselves available at the convenience of the
Court to discuss these issues on a status teleconference. Thank you for Your Honor’s
consideration to these concerns.

                                                                        Respectfully submitted,

                                                                        /s/ Adam V. Orlacchio

                                                                        Adam V. Orlacchio (DE # 5520)

cc:      All Counsel of Record (via ECF)




                                     One Logan Square 18th & Cherry Streets Philadelphia, PA 19103

                                                        www.BlankRome.com

California • Delaware • Florida • New Jersey • New York • Ohio • Pennsylvania • Texas • Washington, DC • Hong Kong


                                                                                                      136366.00603/125258821v.2
